Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to applicant’s arguments and amendments filed 06/16/2021, which are in response to USPTO Office Action mailed 03/25/2021. Applicant’s arguments and amendments have been considered with the results that follow: THIS ACTION IS MADE FINAL. 

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 12 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder et al. (US 2018/0011497 A1, hereinafter referred to as Schroeder), and further in view of You et al. (US 2015/0145664 A1, hereinafter referred to as You).

Regarding claim 12,
Schroeder teaches a vehicle control device having plural driving support modes ([0002], describes method, device, and computer program for operating a vehicle; [0005], the method includes plural driving modes), comprising:
a preceding vehicle detection part for detecting the presence or absence of a preceding vehicle ([0006], the detection device senses the vehicle environment; this includes detecting the presence or absence of a preceding vehicle);
a traveling road edge detection part for detecting an edge position of a traveling road ([0006], the detection device senses the vehicle environment; this includes detecting the lanes (i.e. road edge)); and
a vehicle control part for controlling a vehicle to follow a preceding vehicle detected by the preceding vehicle detection part ([0005], one operating mode is where the vehicle autonomously follows a vehicle driving in front; [0006], the device includes a control device and a detection device for detecting the vehicle environment),
wherein the vehicle control part is operable, according to a result of the detection of the edge position of the traveling road by the traveling road edge detection part, to execute traveling course selection processing of selecting, as a target traveling course, one traveling course from plural traveling courses which include at least a first traveling course set to enable the vehicle to maintain traveling ([0006], the vehicle control device operates the vehicle in one of several operating modes and includes a detection device for detecting the vehicle environment, which includes detecting road edges and preceding vehicles; [0012], the first operating mode is an operating mode in which the vehicle travels autonomously within the traffic lane based on a detection of lane markings of a traffic lane; [0015], in the second operating mode, the vehicle does not follow lane markings and instead autonomously follows a vehicle traveling in front; [0028], using an operating mode only occurs if vehicle velocity (i.e. target speed) lies within a permitted range, and a trajectory (i.e. target position) that the vehicle will pursue is collision free; here the operation modes include position and speed for the vehicle to travel safely).
wherein the traveling course selection processing includes, when the edge position of the traveling road is detected by the traveling road edge detection part in a situation where a preceding vehicle following mode for causing the vehicle to follow a preceding vehicle is selected as one of the driving support modes, selecting the first traveling course ([0006], the control device is configured to switch from the one operating mode to another of the operating modes as a function of the detected environment, which is detected by the detection device; here both of the driving support modes are always selected as options for driver assistance; [0012], the first operating mode (i.e. first traveling course) is selected when the vehicle travels autonomously within the traffic lane based on a detection of lane markings of a traffic lane (i.e. edge position of the traveling road)) and 
when no edge position of the traveling road is detected by the traveling road edge detection part in a situation where a preceding vehicle following mode for causing the vehicle to follow a preceding vehicle is selected as one of the driving support modes, selecting the second traveling course ([0005], the second operating mode is when the vehicle autonomously follows a vehicle driving in front while ignoring lane markings; [0010], ignoring lane markings can be because the markings are missing (i.e. no edge positon of the traveling road is detected); [0010], the vehicle switches to the vehicle following mode (i.e. second traveling course) in the case where the mode based on the detection of lane markings (i.e. first traveling course) is no longer possible),
when the edge position of the traveling road is detected by the traveling road edge detection part, the target position of the first traveling course is set using traveling road information including the edge position of the traveling road detected by the traveling road edge detection part ([0006], the control device is configured to switch from the one operating mode to another of the operating modes as a function of the detected environment, which is detected by the detection device; [0012], the first operating mode (i.e. first traveling course) is selected when the vehicle travels autonomously within the traffic lane based on a detection of lane markings of a traffic lane (i.e. edge position of the traveling road detected by the traveling road edge detection part); the vehicle uses the lane markings (i.e. edge position of the traveling road/traveling road information) to keep the vehicle within the lane in an autonomous manner (i.e. keep the vehicle in a target position of  the first traveling course)).
when no edge position of the traveling road is detected by the traveling road edge detection part, on the assumption that the vehicle travels along the middle of the traveling road ([0005], the second operating mode is when the vehicle autonomously follows a vehicle driving in front while ignoring lane markings; [0010], ignoring lane markings can be because the markings are missing (i.e. no edge positon of the traveling road is detected); [0012], the first operating mode (i.e. first traveling course) is an operating mode in which the vehicle travels autonomously within the traffic lane based on detection of lane markings of a traffic lane; here, within the traffic lane means traveling along approximately a middle of the traveling road; Fig. 4, element 301 is the vehicle and it is shown to be traveling in the approximate middle of the traveling road).

	You teaches when no edge position of the traveling road is detected, virtual edge positions of the traveling road are set using a steering angle or yaw rate according to the speed of the vehicle and the target position of the first traveling course is set using the virtual edge positions of the traveling road ([0020], when it is judged that both lanes are not normally detected, generate the virtual lane by estimating both lanes; [0023], when it is judged that both lanes are not normally detected, both lanes may be estimated as virtual lanes based on the offset between the vehicle and the lane at each lane, the heading angle of the vehicle, the curvature of the front road, velocity of the vehicle, and yaw rate of the vehicle; [0024], the vehicle is controlled based on driving state information of both lanes and the vehicle acquired by at least one method of detection, correction, and estimation (i.e. the estimated virtual edge positions of the traveling road) and is kept in the lane (i.e. kept in the target position of the first traveling course) based on the steering torque).
Schroeder and You are analogous art to the claimed invention since they are from the similar field of vehicle controls within traffic lanes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the control system of Schroeder with the virtual lane determination of You to create a vehicle control system that creates and follows virtual lanes when actual lane markings are not detected.
The motivation for modification would have been to create a vehicle control system that creates and follows virtual lanes when actual lane markings are not detected in order to have a system that can better adapt to the current driving situation, creating a safer driving environment and more effective vehicle control system.
Regarding claim 24,
Schroeder-You teach the invention as described in claim 12. Schroeder-You further teach:
the vehicle control part is operable to further execute traveling behavior control processing of enabling the vehicle to travel on the target traveling course, the traveling behavior control processing including vehicle speed control and/or steering control of the vehicle (Schroeder, [0006], the vehicle control device operates the vehicle in one of several operating modes (i.e. traveling behavior control and traveling course) and includes a detection device for detecting the vehicle environment; [0028], using an operating mode only occurs if vehicle velocity lies within a permitted range; here the operation modes, or traveling behavior control, include vehicle speed control).

Regarding claim 25,
Schroeder-You teach the invention as described in claim 12. Schroeder-You further teach:
the plural traveling courses are calculated temporally repeatedly (Schroeder, [0020], the detected vehicle environment is analyzed with regard to which operating mode to use (i.e. which traveling course to follow) by analyzing the instantaneous traffic situation; here instantaneous analysis based on the current detected traffic situation requires calculating temporally repeatedly the operation mode (i.e. traveling course) needed for the particular environment).

Regarding claim 26,
Schroeder-You teach the invention as described in claim 12. Schroeder-You further teach:
the target position of the first traveling course is set to enable the vehicle to travel along approximately a middle of the traveling road (Schroeder, [0012], the first operating mode (i.e. first traveling course) is an operating mode in which the vehicle travels autonomously within the traffic lane based on detection of lane markings of a traffic lane; here, within the traffic lane means traveling along approximately a middle of the traveling road; Fig. 4, element 301 is the vehicle and it is shown to be traveling in the approximate middle of the traveling road).

Claims 14, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder et al. (US 2018/0011497 A1, referred to as Schroeder), and You et al. (US 2015/0145664 A1, referred to as You), and further in view of Fritz (US 2010/0324797 A1, hereinafter referred to as Fritz).

Regarding claim 14,
Schroeder-You teach the invention as discussed in claim 12. Schroeder-You further teaches:
wherein the plural traveling courses include a third traveling course to be set based on a current traveling behavior of the vehicle on the traveling road (Schroeder, [0006], the control device is configured to switch from the one operating mode to another of the operating modes as a function of the detected environment, which is detected by the detection device; [0038], in all other cases where no switchover is determined, the driver is asked to assume control of the vehicle (i.e. a third traveling course)), and
a preceding vehicle detection part, a traveling road edge detection part, and a situation where a preceding vehicle follow mode for causing the vehicle to follow a preceding vehicle is selected as one of the driving support modes (Schroeder, [0006], the control device is configured to switch from the one operating mode to another of the operating modes as a function of the detected environment, which is detected by the detection device (which includes the preceding vehicle detection part and the traveling road edge detection part); here both of the driving support modes are always selected as options for driver assistance).

Fritz teaches the traveling course selection processing includes, when no preceding vehicle is detected, and no edge position of the traveling road is detected, maintaining the preceding vehicle following mode, and selecting the third traveling course ([0031], the longitudinal guiding assistance (i.e. preceding vehicle following mode) includes distance and speed regulation; the distance regulation is active if the speed regulation would result in a shortfall of the nominal distance, and the speed regulation is active if no guide vehicle has been detected; here, when no vehicle is detected, target speed and position of the vehicle are maintained; [0039], the lateral guiding assistance (i.e. road/lane edge detection mode) is carried out as a lane tracking assistance if traffic lane markings are detected, and is not used when traffic markings are not detected; [0037], if the conditions for carrying out the driving assistance are not fulfilled anymore, the driver is requested to take over the vehicle guiding (i.e. the third traveling course is selected)).
Schroeder, You, and Fritz are analogous art to the claimed invention since they are from the similar field of vehicle driving support modes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the driving support modes of Schroeder-You with the mode selection process of Fritz to create a driving support mode selection process that switches to a third driving support mode that includes target speed and position information when no preceding vehicle is detected and when no road lanes/edges are detected.
The motivation for modification would have been to create a driving support mode selection process that switches to a third driving support mode that includes target speed and position information when no preceding vehicle is detected and when no road lanes/edges are detected in order to have a driving mode that is in effect when the detection requirements for the previous support 

Regarding claim 27,
Schroeder-You teach the invention as discussed in claim 12. Schroeder-You further teaches:
the first traveling course (Schroeder, [0012], the first operating mode is an operating mode in which the vehicle travels autonomously within the traffic lane based on a detection of lane markings of a traffic lane).
However, Schroeder-You do not explicitly teach the target speed is a settable given constant vehicle speed.
Fritz teaches the target speed is a settable given constant vehicle speed ([0031], the vehicle system includes regulation of the driving speed (i.e. target speed) of the vehicle to a desired speed that can be predefined by the driver (i.e. given constant vehicle speed)).
Schroeder, You, and Fritz are analogous art to the claimed invention since they are from the similar field of vehicle driving support modes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the driving support modes of Schroeder-You with the settable given constant vehicle speed of Fritz to create a driving support mode that has a target speed for the vehicle that is a settable given constant vehicle speed.
The motivation for modification would have been to create a driving support mode that has a target speed for the vehicle that is a settable given constant vehicle speed so the vehicle can operate with an automatic cruise control as a part of its driving support modes. This would enable safer driving for the vehicle since it would limit the vehicle speed based on a speed set by the driver while also giving the vehicle customization options for the driver.

Regarding claim 28,
Schroeder-You-Fritz teach the invention as described in claim 27. Schroeder-You-Fritz further teach:
when a preceding vehicle is detected by the preceding vehicle detection part (Schroeder, [0006], the detection device senses the vehicle environment; this includes detecting a preceding vehicle), the target speed of the first traveling course is set to enable the vehicle to follow the preceding vehicle, to an extent that the target speed does not exceed the given constant vehicle speed (Schroeder, [0012], the first operating mode is an operating mode in which the vehicle travels autonomously within the traffic lane based on a detection of lane markings of a traffic lane; Fritz, [0031], the vehicle guiding assistance function includes regulation of the distance between the vehicle and a sensed preceding guiding vehicle to a nominal distance depending on the driving speed of the vehicle, and regulation of the driving speed of the vehicle to a desired speed that can be predefined by the driver).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Schroeder et al. (US 2018/0011497 A1, referred to as Schroeder), and You et al. (US 2015/0145664 A1, referred to as You), and further in view of Meis et al. (US 2013/0101174 A1, hereinafter referred to as Meis).

Regarding claim 16,
Schroeder-You teach the invention as described in claim 12. Schroeder-You further teach:
a vehicle control part and a first traveling course (Schroeder, [0006], the vehicle control device operates the vehicle in one of several operating modes; [0012], the first operating mode is an operating mode in which the vehicle travels autonomously within the traffic lane based on a detection of lane markings of a traffic lane).

Meis teaches a traveling regulation information detection part for detecting traveling regulation information indicating a traveling regulation including a traffic light and a traffic sign on the traveling road ([0023], the driver assistance system is made up of a road sign (i.e. traffic lights and traffic signs) recognition system and a lane detection recognition system; here the road signs are the traveling regulation information),
wherein the vehicle control part is operable to execute, based on the detected traveling regulation information, first traveling course correction processing of correcting the target traveling course so as to observe the traveling regulation ([0026], the road sign recognition system detects and classifies road signs; [0027], the lane detection system detects the lane course of the vehicle (i.e. first traveling course); [0029], the road sign information is added to the lane course information and it is determined whether the road sign information must be observed by the lane course to alter the lane course; Fig. 1, the road signs are used with the lane detection information which together alter the lane course in the system output).
Schroeder, You, and Meis are analogous art to the claimed invention since they are from the similar field of vehicle driving support modes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the driving support modes of Schroeder-You with the traveling regulation information detection and associated course correction of Meis to create a driving support mode that uses traveling regulation information to modify a land detection driving mode.
.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Schroeder et al. (US 2018/0011497 A1, referred to as Schroeder), You et al. (US 2015/0145664 A1, referred to as You), and Fritz (US 2010/0324797 A1, referred to as Fritz), and further in view of Meis et al. (US 2013/0101174 A1, referred to as Meis).

Regarding claim 18,
Schroeder-You-Fritz teach the invention as described in claim 14. Schroeder-You-Fritz further teach:
a vehicle control part and a first traveling course (Schroeder, [0006], the vehicle control device operates the vehicle in one of several operating modes; [0012], the first operating mode is an operating mode in which the vehicle travels autonomously within the traffic lane based on a detection of lane markings of a traffic lane).
However, Schroeder-You-Fritz do not explicitly teach a traveling regulation information detection part for detecting traveling regulation information indicating a traveling regulation including a traffic light and a traffic sign on the traveling road, wherein the vehicle control part is operable to execute, based on the detected traveling regulation information, first traveling course correction processing of correcting the target traveling course so as to observe the traveling regulation.
([0023], the driver assistance system is made up of a road sign (i.e. traffic lights and traffic signs) recognition system and a lane detection recognition system; here the road signs are the traveling regulation information),
wherein the vehicle control part is operable to execute, based on the detected traveling regulation information, first traveling course correction processing of correcting the target traveling course so as to observe the traveling regulation ([0026], the road sign recognition system detects and classifies road signs; [0027], the lane detection system detects the lane course of the vehicle (i.e. first traveling course); [0029], the road sign information is added to the lane course information and it is determined whether the road sign information must be observed by the lane course to alter the lane course; Fig. 1, the road signs are used with the lane detection information which together alter the lane course in the system output).
Schroeder, You, Fritz, and Meis are analogous art to the claimed invention since they are from the similar field of vehicle driving support modes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the driving support modes of Schroeder-You-Fritz with the traveling regulation information detection and associated course correction of Meis to create a driving support mode that uses traveling regulation information to modify a land detection driving mode.
The motivation for modification would have been to create driving support mode that uses traveling regulation information to modify a lane detection driving mode to create a driving mode that uses road edge detection as well as road and traffic light and sign information to strengthen the safety of the vehicle support mode and overall vehicle speed and trajectory. This would create a safer driving experience and reduce accidents on roads.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Schroeder et al. (US 2018/0011497 A1, referred to as Schroeder), and You et al. (US 2015/0145664 A1, referred to as You), and further in view of Ohama et al. (US 2013/0293395 A1, hereinafter referred to as Ohama).

Regarding claim 20,
Schroeder-You teach the invention as described in claim 12. Schroeder-You further teach:
the vehicle control part is operable to execute second traveling course so as to enable the vehicle to avoid an obstacle on or around the traveling road (Schroeder, [0021], when an obstacle is detected, the vehicle is switched to operate in the second operating mode (i.e. second traveling course); [0070], the modes are switched since the vehicle detects the obstacle and determines evasive maneuvers are required).
However, Schroeder-You do not explicitly teach executing traveling course correction processing of correcting the target traveling course, and the correction processing including: setting a speed distribution zone defining a distribution zone of an allowable upper limit of a relative speed of the vehicle with respect to the obstacle, at least in a range from the obstacle toward the vehicle; and correcting the target traveling course so as to inhibit the relative speed of the vehicle with respect to the obstacle from exceeding the allowable upper limit in the speed distribution zone.
Ohama teaches executing traveling course correction processing of correcting the target traveling course ([0066], the driving support section conducts driving intervention control to control acceleration/deceleration and/or steering of the vehicle to adjust (or correct) the path of the vehicle), 
and the correction processing including: setting a speed distribution zone defining a distribution zone of an allowable upper limit of a relative speed of the vehicle with respect to the obstacle (Fig. 3, the sideward passing speed (i.e. allowable upper limit of a relative speed of a vehicle) is determined based on the vehicle approach speed and the spacing between the vehicle and the obstacle; Fig. 4, shows the speed distribution zone of the vehicle with respect to its spacing to an obstacle; here the larger the spacing, the faster a vehicle can pass by the object), 
at least in a range from the obstacle toward the vehicle (Fig. 2, the vehicle passes an obstacle (here, a stationary pedestrian) and the distance between the vehicle and the obstacle falls within a range (here, sideward spacing)); and 
correcting the target traveling course so as to inhibit the relative speed of the vehicle with respect to the obstacle from exceeding the allowable upper limit in the speed distribution zone.
([0061], the driving support section conducts driving intervention control and conducts driving support (i.e. correcting the target traveling course) on the basis of differences between the detected vehicle speed and the determined allowable sideward passing speed (i.e. the allowable upper limit in the speed distribution zone); here the vehicle traveling course is corrected to inhibit the vehicle speed to ensure the speed falls in the allowable zone for speed when passing an obstacle).
Schroeder, You, and Ohama are analogous art to the claimed invention since they are from the similar field of vehicle driving support modes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the driving support modes of Schroeder-You with the obstacle passing speed reduction correction of Ohama to create a driving support mode that corrects the traveling speed of the vehicle when passing an obstacle.
The motivation for modification would have been to create a driving support mode that corrects the traveling speed of the vehicle when passing an obstacle to ensure a safer traveling course. By reducing the speed of a vehicle when passing an obstacle the vehicle may realize a precautionary safety system that pre-emptively prevents collisions (Ohama, [0151]).

Claims 22 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder et al. (US 2018/0011497 A1, referred to as Schroeder), You et al. (US 2015/0145664 A1, referred to as You), and Fritz (US 2010/0324797 A1, referred to as Fritz), and further in view of Ohama et al. (US 2013/0293395 A1, referred to as Ohama).

Regarding claim 22,
Schroeder-You-Fritz teach the invention as described in claim 14. Schroeder-You-Fritz further teach:
the vehicle control part is operable to execute second traveling course so as to enable the vehicle to avoid an obstacle on or around the traveling road (Schroeder, [0021], when an obstacle is detected, the vehicle is switched to operate in the second operating mode (i.e. second traveling course); [0070], the modes are switched since the vehicle detects the obstacle and determines evasive maneuvers are required).
However, Schroeder-You-Fritz do not explicitly teach executing traveling course correction processing of correcting the target traveling course, and the correction processing including: setting a speed distribution zone defining a distribution zone of an allowable upper limit of a relative speed of the vehicle with respect to the obstacle, at least in a range from the obstacle toward the vehicle; and correcting the target traveling course so as to inhibit the relative speed of the vehicle with respect to the obstacle from exceeding the allowable upper limit in the speed distribution zone.
Ohama teaches executing traveling course correction processing of correcting the target traveling course ([0066], the driving support section conducts driving intervention control to control acceleration/deceleration and/or steering of the vehicle to adjust (or correct) the path of the vehicle), 
and the correction processing including: setting a speed distribution zone defining a distribution zone of an allowable upper limit of a relative speed of the vehicle with respect to the obstacle (Fig. 3, the sideward passing speed (i.e. allowable upper limit of a relative speed of a vehicle) is determined based on the vehicle approach speed and the spacing between the vehicle and the obstacle; Fig. 4, shows the speed distribution zone of the vehicle with respect to its spacing to an obstacle; here the larger the spacing, the faster a vehicle can pass by the object), 
at least in a range from the obstacle toward the vehicle (Fig. 2, the vehicle passes an obstacle (here, a stationary pedestrian) and the distance between the vehicle and the obstacle falls within a range (here, sideward spacing)); and 
correcting the target traveling course so as to inhibit the relative speed of the vehicle with respect to the obstacle from exceeding the allowable upper limit in the speed distribution zone.
([0061], the driving support section conducts driving intervention control and conducts driving support (i.e. correcting the target traveling course) on the basis of differences between the detected vehicle speed and the determined allowable sideward passing speed (i.e. the allowable upper limit in the speed distribution zone); here the vehicle traveling course is corrected to inhibit the vehicle speed to ensure the speed falls in the allowable zone for speed when passing an obstacle).
Schroeder, You, Fritz, and Ohama are analogous art to the claimed invention since they are from the similar field of vehicle driving support modes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the driving support modes of Schroeder-You-Fritz with the obstacle passing speed reduction correction of Ohama to create a driving support mode that corrects the traveling speed of the vehicle when passing an obstacle.
The motivation for modification would have been to create a driving support mode that corrects the traveling speed of the vehicle when passing an obstacle to ensure a safer traveling course. By reducing the speed of a vehicle when passing an obstacle the vehicle may realize a precautionary safety system that pre-emptively prevents collisions (Ohama, [0151]).

Regarding claim 32,
Schroeder-You-Fritz-Ohama teach the invention as described in claim 22. Schroeder-You-Fritz-Ohama further teach:
wherein, in the second traveling course correction processing (Schroeder, [0005], the second operating mode is when the vehicle autonomously follows a vehicle driving in front while ignoring lane markings; [0010], ignoring lane markings can be because the markings are missing (i.e. no edge positon of the traveling road is detected); [0010], the vehicle switches to the vehicle following mode (i.e. second traveling course) in the case where the mode based on the detection of lane markings (i.e. first traveling course) is no longer possible), 
if the target speed of the target traveling course exceeds the allowable upper limit in the speed distribution zone, the vehicle control part is configured to perform a correction of reducing the target speed without changing the target position of the target traveling course, or perform a correction of changing the target position so as to allow the target speed to avoid exceeding the allowable upper limit without changing the target speed of the target traveling course (Ohama, [0061], the driving support section conducts driving intervention control and conducts driving support (i.e. correcting the target traveling course) on the basis of differences between the detected vehicle speed and the determined allowable sideward passing speed (i.e. the allowable upper limit in the speed distribution zone); here the vehicle traveling course is corrected to inhibit the vehicle speed to ensure the speed falls in the allowable zone for speed when passing an obstacle; [0066], the driving support section conducts driving intervention control to control acceleration/deceleration and/or steering of the vehicle to adjust (or correct) the path of the vehicle), 
the correction of reducing the target speed without changing the target position of the target traveling course is applied to a driving support mode which involves a vehicle speed control but does not involve a steering control (Ohama, [0061], the driving support section conducts driving intervention control and conducts driving support (i.e. correcting the target traveling course) on the basis of differences between the detected vehicle speed and the determined allowable sideward passing speed (i.e. the allowable upper limit in the speed distribution zone); [0066], the driving support section conducts driving intervention control to control acceleration/deceleration and/or steering of the vehicle to adjust (or correct) the path of the vehicle; here, the vehicle can make corrections by reducing the target speed without changing the target position), 
the correction of changing the target position without changing the target speed of the target traveling course is applied to a driving support mode which involves the steering control (Ohama, [0061], the driving support section conducts driving intervention control and conducts driving support (i.e. correcting the target traveling course) on the basis of differences between the detected vehicle speed and the determined allowable sideward passing speed (i.e. the allowable upper limit in the speed distribution zone); [0066], the driving support section conducts driving intervention control to control acceleration/deceleration and/or steering of the vehicle to adjust (or correct) the path of the vehicle; here, the vehicle can make corrections by changing the target position without changing the target speed).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Schroeder et al. (US 2018/0011497 A1, referred to as Schroeder), and You et al. (US 2015/0145664 A1, referred to as You), and further in view of Harda et al. (US 2016/0368534 A1, hereinafter referred to as Harda).

Regarding claim 29,	
Schroeder-You teach the invention as described in claim 12. Schroeder-You further teach:
wherein the first traveling course is set to enable the vehicle travel along the middle of the traveling road in straight sections (Schroeder, [0012], the first operating mode (i.e. first traveling course) is an operating mode in which the vehicle travels autonomously within the traffic lane based on detection of lane markings of a traffic lane; here, within the traffic lane means traveling along approximately a middle of the traveling road; Fig. 4, element 301 is the vehicle and it is shown to be traveling in the approximate middle of the traveling road in a straight section).
	However, Schroeder-You do not explicitly teach the vehicle travels the in-side of the traveling road in curve sections.
	Harda teaches the vehicle travels the in-side of the traveling road in curve sections (Figs. 2-3, the vehicle travels the in-side of the traveling road in curve sections).
Schroeder, You, and Harda are analogous art to the claimed invention since they are from the similar field of vehicle driving support modes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the vehicle trajectory of Schroeder-You with the trajectory in curves of Harda to create a vehicle that travels in the middle of the lane on straight parts of the road and travels the in-side of the road in curved sections.
The motivation for modification would have been to create a vehicle that travels in the middle of the lane on straight parts of the road and travels the in-side of the road in curved sections in order to have a system that can better adapt to the current driving situation, creating a safer driving environment and more effective vehicle control system.

Allowable Subject Matter
Claims 30 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant argues the cited references fail to disclose at least the feature “when no edge position of the traveling road is detected by the traveling road detection part, on the assumption that the vehicle travels along the middle of the traveling road, virtual edge positions of the traveling road are set using a steering angle or yaw rate according to the speed of the vehicle and the target position of the first traveling course is set using the virtual edge positions of the traveling road”. Claim 12 is rejected under Schroeder and You, and thus this argument is moot. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park (US 2017/0101056 A1): Park teaches sensing objects around a vehicle including a speed and moving direction of the object, and sets a dangerous area for the moving object based on the motion characteristics. 

Agnew et al. (US 2015/0210279 A1): Agnew teaches a collision avoidance system for a vehicle which performs pedestrian avoidance by maneuvering at least one of steering the vehicle to the maximum available separation distance and braking the vehicle to the maximum safe speed while the vehicle is passing the pedestrian.


Foessel et al. (US 8,364,366 B2): Foessel teaches determining objects around the vehicle and establishing a safety zone based on the vehicle operational state. The vehicle then determines reaction distance and deceleration distance based on the safety zone.

Tan et al. (US 2009/0067675 A1): Tan teaches a virtual lane and virtual lane boundaries are obtained when real lane boundaries cannot be obtained ([0009]).

Tsuruta et al. (US 2014/0200801 A1): Tsuruta teaches a virtual lane boundary is positioned in accordance with the type of the opposed object and in accordance with a condition quantity (e.g., speed) of the host vehicle ([0016]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON B EMMETT whose telephone number is (303)297-4231.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF A BURKE can be reached on (571)270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MADISON B EMMETT/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664